Citation Nr: 0006554	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-03 541A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the January 
22, 1998 Board of Veterans' Appeals (Board) decision which 
denied entitlement to service connection for the following: 
post traumatic arthritis of the low back, right foot and 
ankle, and knuckles of the hand; residuals of malnutrition; 
and a nervous disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Moving Party represented by:  American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
October 1945 and from October 1950 to August 1952.  He was a 
prisoner of war from July 1944 to April 1945.

This matter is currently before the Board on motion by the 
veteran as to whether there was clear and unmistakable error 
in a January 22, 1998, Board decision.


FINDINGS OF FACT

1.  The January 1998 Board decision found that the moving 
party had not presented evidence of well grounded claims for 
service connection for post traumatic arthritis of the low 
back, right foot and ankle and knuckles; residuals of 
malnutrition; and a nervous disorder, to include PTSD.

2.  The veteran has alleged that his claims should have been 
granted based upon the history he had provided and because 
these claimed illnesses are all conditions that are entitled 
to presumptive service connection based upon his POW status.  
He has also alleged that the Board failed in its duty to 
assist, arguing that a better VA examination should have been 
performed and evidence should have been gathered from a list 
of private physicians submitted by him.  Finally, he contends 
that the case should have been made available to his 
representative before it was forwarded to the Board for 
review.


CONCLUSION OF LAW

The veteran's allegation of clear and unmistakable error in 
the January 22, 1998, Board decision which denied entitlement 
to service connection for post traumatic arthritis of the low 
back, right foot and ankle, and knuckles; residuals of 
malnutrition; and a nervous disorder, to include PTSD, fails 
to meet the threshold pleading requirements for revision of 
the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error (CUE) in the January 22, 1998 Board decision which 
found that the veteran's claims for service connection for 
post traumatic arthritis of the low back, right foot and 
ankle; residuals of malnutrition; and a nervous disorder, to 
include PTSD, were not well grounded.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  

The motion [alleging CUE in a prior Board 
decision] must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been different 
but for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111 (West 1991 
& Supp. 1999)).

In this case, the veteran has not demonstrated that the 
Board's January 1998 decision contains CUE.  The veteran had 
been claiming entitlement to service connection for post 
traumatic arthritis of the low back, right foot and ankle and 
knuckles; residuals of malnutrition; and a nervous disorder, 
to include PTSD.  After reviewing the evidence of record, the 
Board, in its January 1998 decision, determined that, in the 
absence of any evidence of the existence of any of the 
claimed disabilities, either in service or at any time since 
separation from either period of service, the claims were not 
well grounded.

The veteran's representative has argued that error was 
committed at the RO when the case was not forwarded to them 
for the preparation of a VA Form 646; thus, it was argued 
that there had been no opportunity for the representative to 
review the case before it was sent to the Board.  However, in 
January 1996 the representative did prepare and submit the 
substantive appeal, which was lengthy and covered all aspects 
of the claim.  In addition, the representative before the 
Board did review the case and provided a statement in support 
of the veteran's claim in November 1997.  No significant 
development occurred between those two submissions by the 
veteran's representative.  Therefore, ample opportunity to 
review the case was provided to the representative.  
Moreover, such an allegation does not constitute a valid 
claim of CUE.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
January 1998 decision included the service medical records, 
which did not show evidence of any of the claimed disorders.  
The post-service evidence, which included a VA POW protocol 
examination performed in October 1993 and a VA cardiovascular 
examination conducted in August 1995, did not show the 
current existence of post traumatic arthritis of the low 
back, right foot and ankle and knuckles; residuals of 
malnutrition; or a nervous disorder, to include PTSD.

Accordingly, the failure to conclude that the veteran had 
current disabilities which could be related to his 
experiences as a POW is not an "undebatable" error.  The 
January 1998 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining 
whether the veteran had met his burden of producing evidence 
of well grounded claims for service connection.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Therefore, it is found that the 
denial of service connection on the basis that the claims 
were not well grounded, was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.

In addition, the Board notes that the veteran has argued that 
the VA protocol examination conducted in October 1993 was 
inadequate and that the case should have been remanded for 
the conduct of another examination.  He has also argued that 
additional evidence should have been gathered from a list of 
private physicians submitted by him.  It was argued that the 
failure to conduct another examination and to develop the 
private medical evidence was a breach of VA's duty to assist.  
However, in the absence of a well grounded claim, there was 
no duty on the part of VA to assist the veteran further.  See 
38 U.S.C.A. § 5107(a) (West 1991); Morton v. West, 12 Vet. 
App. 477 (1999).  Moreover, any failure in the duty to assist 
is not a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(2) (1999).

The Board further notes that the RO had developed all 
available evidence from the list of private physicians that 
the veteran submitted.  The veteran indicated that a number 
of the physicians were deceased or had retired, and the 
veteran was unable to provide current addresses for those 
physicians.  As regards the physicians and medical facilities 
that remained in business, the Board notes that the RO sent 
letters to those physicians and medical facilities in January 
1994 which led to the development of medical evidence which 
was incorporated in the claims folder and noted by the Board 
in its January 1998 decision.  In this connection, the Board 
notes that none of this private medical evidence showed the 
existence of post traumatic arthritis of the low back, right 
foot and ankle and knuckles; residuals of malnutrition; or a 
nervous disorder, to include PTSD.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the January 
22, 1998, decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the January 22, 1998, Board 
decision on the grounds of CUE is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

